DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 7/30/20:
Claims 1 – 12 are pending in the application.  

Response to Arguments

As this is the first action on the merits, no arguments have been presented.  

Allowable Subject Matter

Claims 1 - 12 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest an addition – fragmentation agent as depicted by formula 1 added to a difunctional monomer and a redox initiator system.  

The closest prior art of record is believed to be US 20060142529 to Thiede et al. hereinafter “Thiede“.  Thiede is directed to MDI-based isocyanate terminated prepolymers suitable for preparing hydrophilic polyurethane polymers [0001].  

Thiede discloses a hydrophilic polyurethane polymer prepared by bringing together water and an isocyanate-terminated prepolymer wherein the prepolymer is the reaction product of: a) a polyether polyol composition having a nominal hydroxyl functionality of from 1.6 to 8, a molecular weight of from 1000 to 12000 and having at least 30 percent by weight of oxyethylene groups; b) with an isocyanate mixture that contains methylene diphenylisocyanate (MDI) in at least about 60 weight percent of the total isocyanate present and wherein the MDI comprises the 2,4'-and 4,4'-methylene diphenylisocyanate isomer in a molar ratio of from 25:75 to 80:20; the prepolymer having a free NCO content of from 1 to less than 15 percent by weight.  

Thiede does not teach or suggest the addition of ii) the coolant agent and iv) thermally conductive filler as described.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										7/30/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759